16-1603
     Singh v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A087 942 565

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   30th day of October, two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RICHARD C. WESLEY,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   SURJIT SINGH,
14            Petitioner,
15
16                       v.                                          16-1603
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Amy Nussbaum Gell, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Shelley R. Goad,
27                                       Assistant Director; Laura Halliday
28                                       Hickein, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5         Petitioner Surjit Singh, a native and citizen of India,

6    seeks review of an April 22, 2016 decision of the BIA, affirming

7    a December 19, 2013 decision of an Immigration Judge (“IJ”)

 8   denying Singh’s application for asylum, withholding of removal,

 9   and relief under the Convention Against Torture (“CAT”), and

10   denying his motion to reopen in the first instance.       In re

11   Surjit Singh, No. A087 942 565 (B.I.A. Apr. 22, 2016), aff’g

12   No. A087 942 565 (Immig. Ct. N.Y. City Dec. 19, 2013).   We assume

13   the parties’ familiarity with the underlying facts and

14   procedural history in this case.

15        We have reviewed the IJ’s decision as modified by the BIA,

16   i.e., minus the adverse credibility determination that the BIA

17   declined to reach.   See Xue Hong Yang v. U.S. Dep’t of Justice,

18   426 F.3d 520, 522 (2d Cir. 2005).     The applicable standards of

19   review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

20   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009); Jian

21   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).
                                     2
1    Asylum, Withholding of Removal, and CAT Relief

2        The agency reasonably concluded that Singh failed to

3    establish his eligibility for asylum and withholding of removal

4    based on police persecution, because he failed to demonstrate

5    that police targeted him on account of a protected ground.     To

6    establish eligibility for asylum and withholding of removal,

7    “the applicant must establish that race, religion, nationality,

8    membership in a particular social group, or political opinion

9    was or will be at least one central reason for persecuting the

10   applicant.”   8 U.S.C. § 1158(b)(1)(B)(i); id.

11   § 1231(b)(3)(A); see also Matter of C-T-L-, 25 I. & N. Dec. 341,

12   348 (B.I.A. 2010).   “[T]he enforcement of generally applicable

13   law cannot be said to be on account of the offender’s political

14   opinion, even if the offender objects to the law.”    Jin Jin Long

15   v. Holder, 620 F.3d 162, 166 (2d Cir. 2010); see also Matter

16   of Sibrun, 18 I. & N. Dec. 354, 359 (B.I.A. 1983) (“[T]he

17   possibility that the applicant may be subjected to criminal

18   prosecution and perhaps severe punishment as a result of his

19   illegal departure from [his home country] does not demonstrate

20   a likelihood of persecution under the Act.”).        “At the same

21   time, prosecution that is pretext for political persecution is
                                    3
1    not on account of law enforcement.”     Jin Jin Long, 620 F.3d at

2    166.

3           Given that Singh met secretly with violent extremists

4    responsible for terrorist attacks in his hometown and did not

5    report that meeting to authorities, the agency reasonably

6    concluded the police had a legitimate reason to detain and

7    question him.    See id.; Saleh v. U.S. Dep’t of Justice, 962 F.2d
8    234, 239 (2d Cir. 1992).     Furthermore, the agency did not err

9    in concluding that the beating Singh suffered while detained,

10   although unacceptable, did not demonstrate a pretext for

11   political persecution.     Singh was released the next day after

12   his village leader and brother convinced the police that he was

13   not a terrorist and paid a bribe, and Singh did not testify to

14   any facts from which the IJ could infer that the police continued

15   to harass him on account of his status as a Sikh or any imputed

16   political opinion.     See Yueqing Zhang v. Gonzales, 426 F.3d
17   540, 545 (2d Cir. 2005) (“The applicant must . . . show, through

18   direct or circumstantial evidence, that the persecutor’s motive

19   to persecute arises from the applicant’s political belief.”).

20          The agency also did not err in concluding that Singh failed

21   to establish his eligibility for asylum and withholding based
                                      4
1    on threats from Khalistani extremists.     The extremists’

2    unfulfilled threats against Singh did not constitute past

3    persecution, see Gui Ci Pan v. U.S. Att’y General, 449 F.3d 408,

4    412-13 (2d Cir. 2006), and the IJ reasonably concluded that

5    Singh failed to establish the Indian government was unable or

6    unwilling to protect him from extremists.     The evidence

7    revealed that the military actively combats separatists, that

8    police detained Singh for questioning after he secretly met with

9    extremists, that police from different jurisdictions cooperate

10   in investigating and prosecuting terrorist acts by extremists,

11   and that the Indian government has requested assistance from

12   foreign governments to combat extremists.    See Pan v. Holder,

13   777 F.3d 540, 543 (2d Cir. 2015) (“Private acts can [] constitute

14   persecution if the government is unable or unwilling to control

15   such actions.”).

16       Nor did the agency err in concluding that, even if Singh

17   faces harm by police and extremists, he can safely relocate

18   within India to avoid persecution and torture.     “An applicant

19   does not have a well-founded fear of persecution if the

20   applicant could avoid persecution by relocating to another part

21   of the applicant’s country of nationality . . . if under all
                                    5
 1   the circumstances it would be reasonable to expect the applicant

 2   to do so.”   8 C.F.R. § 1208.13(b)(2)(ii); see also Surinder

 3   Singh v. BIA, 435 F.3d 216, 219 (2d Cir. 2006).

 4       As the IJ noted, Singh testified that, after his encounter

 5   with extremists and police, he lived with his cousin in

 6   Jalandhar on and off for approximately 19 months without harm,

 7   despite the fact that the extremists who purportedly sought to

 8   harm him were active in that city.    Although Singh testified

 9   that he was in hiding during that time, he did not explain what

10   that meant, and the IJ was not compelled to credit his statement.

11   Singh received his government pension, obtained a visa for the

12   United States, and travelled between India and the United States

13   twice during the time he was purportedly hiding.      Cf. Majidi

14   v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

15   do more than offer a plausible explanation for his inconsistent

16   statements to secure relief; he must demonstrate that a

17   reasonable fact-finder would be compelled to credit his

18   testimony.” (internal quotation marks omitted)).

19       Because Singh avoided harm by relocating within India, the

20   IJ did not err in concluding that he could safely relocate and

21   thus failed to establish his eligibility for asylum,
                                    6
1    withholding of removal, or CAT relief.     See 8 C.F.R. §§

2    1208.13(b)(2)(ii), 1208.16(b)(2), (c)(3)(ii); see also

3    Surinder Singh, 435 F.3d at 219 (“Asylum in the United States

4    is not available to obviate re-location to sanctuary in one’s

5    own country.”).

6    Motion to Reopen

7         The BIA did not err in denying Singh’s motion to reopen

8    based on his failure to demonstrate his prima facie eligibility

9    for relief.   See INS v. Abudu, 485 U.S. 94, 104-05 (1988).

10   Singh asserted a fear that the government of the new Hindu prime

11   minister would target him as a Sikh supporter of the Shiromani

12   Akali Dal Amritsar party, and that ISIL, which had set up a camp

13   near the India/Pakistan border, would target him to help them

14   train recruits.    He submitted articles that several Sikh

15   political and religious leaders had been arrested but he did

16   not demonstrate that he was a similarly situated Sikh leader

17   or that the arrests were attributable to the national

18   government.   Aside from his sworn statement that ISIL was

19   rumored to have a camp on the border of Pakistan and India, Singh

20   did not provide any objective evidence that ISIL is aware or

21   likely to become aware of his military service or seek his
                                    7
1    expertise.    See Abudu, 485 U.S. at 104-05; see also Hongsheng

2    Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).   Accordingly,

3    the BIA did not err in denying Singh’s motion to reopen for

4    failure to demonstrate his prima facie eligibility for relief.

5    See Abudu, 485 U.S. at 104-05.

6         For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot.    Any pending request for oral argument

11   in this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk




                                     8